            Case 2:20-cr-00094-RSM Document 114 Filed 03/31/21 Page 1 of 3




01

02

03

04

05

06                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
07                                      AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )             CASE NO. CR20-094 RSM
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )             DETENTION ORDER
11   JORGE URIEL ESQUIVEL-MENA,           )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14
     Offense charged:       Conspiracy to Distribute Controlled Substances; Asset Forfeiture
15
     Allegations
16
     Date of Detention Hearing:    March 31, 2021.
17
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
18
     based upon the factual findings and statement of reasons for detention hereafter set forth, finds
19
     that no condition or combination of conditions which defendant can meet will reasonably assure
20
     the appearance of defendant as required and the safety of other persons and the community.
21
            FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
22



     DETENTION ORDER
     PAGE -1
            Case 2:20-cr-00094-RSM Document 114 Filed 03/31/21 Page 2 of 3




01          1.     Defendant has been charged with a drug offense, the maximum penalty of which

02 is in excess of ten years. There is therefore a rebuttable presumption against defendant as to

03 both dangerousness and flight risk, under 18 U.S.C. § 3142(e).

04          2.     Defendant was not interviewed by Pretrial Service. Much of his background

05 information is unknown or unverified. Defendant is a native of Mexico without legal status in

06 this country. He does not contest detention, although he wishes to retain the ability to request

07 review of the detention order if a suitable release plan can be identified.

08          3.     Taken as a whole, the record does not effectively rebut the presumption that no

09 condition or combination of conditions will reasonably assure the appearance of the defendant

10 as required and the safety of the community.

11      It is therefore ORDERED:

12      1. Defendant shall be detained pending trial and committed to the custody of the Attorney

13          General for confinement in a correction facility separate, to the extent practicable, from

14          persons awaiting or serving sentences or being held in custody pending appeal;

15      2. Defendant shall be afforded reasonable opportunity for private consultation with

16          counsel;

17      3. On order of the United States or on request of an attorney for the Government, the person

18          in charge of the corrections facility in which defendant is confined shall deliver the

19          defendant to a United States Marshal for the purpose of an appearance in connection

20          with a court proceeding; and

21      4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

22          for the defendant, to the United States Marshal, and to the United State Pretrial Services



     DETENTION ORDER
     PAGE -2
         Case 2:20-cr-00094-RSM Document 114 Filed 03/31/21 Page 3 of 3




01       Officer.

02       DATED this 31st day of March, 2021.

03

04                                             A
                                               Mary Alice Theiler
05                                             United States Magistrate Judge

06

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
